DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2011/0128399; herein “Fujii”) in view of Tsutsue (US 2011/0147882; herein “Tsutsue”) and Cheng et al. (US 2015/0255556; herein “Cheng”).
Regarding claim 1, Fujii discloses in Fig. 10 and related text a semiconductor structure, comprising: 
a first substrate (10a, see [0243]); and
a first bonding layer (e.g. 11, see [0245]; the first bonding layer 11 is interpreted to exclude the surface layer which is plasma treated) located on a surface of the first substrate, wherein a material of the first bonding layer is a dielectric material containing element carbon (C) (silicon carbonitride, see [0245]), and C atomic concentration of a xNy wherein x:y is 5:5, see [0125]).
Fujii does not explicitly disclose 
wherein a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer, and the first bonding layer is doped with at least one element of phosphorus (P) and fluorine (F).
In the same field of endeavor, Tsutsue teaches in Fig. 2 and related text a semiconductor device 
wherein a density of a first layer (107, see [0030]) changes gradually with increasing thickness of the first layer (see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujii by having a density of the first layer changes gradually with increasing thickness of the first layer, as taught by Tsutsue, in order to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]). Note that the claimed limitation “wherein a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer,” is taught by the combination of the first layer having the changing density and having electrical features therein, as shown by Tsutsue, and the layer having electrical features therein is a first bonding layer, as shown by Fujii.
In the same field of endeavor, Cheng teaching a semiconductor device having a dielectric material (160, see [0042]), the dielectric material is doped with at least one element of phosphorus (P) and fluorine (F) (e.g. combination of SiCN and fluorine doped oxide, see [0042]).

Regarding claim 2, Fujii further discloses wherein C atomic concentration distributes uniformly in the first bonding layer (when the first bonding layer 11 is interpreted to exclude the surface layer which is plasma treated).
Regarding claim 4, Fujii further discloses wherein the thickness of the surface layer ranges from 20 angstroms (A) to 50 angstroms (note that the layer 11 overall thickness is 1000 Å, see e.g. [0140], thus one can arbitrarily choose a thickness at the surface of the first bonding layer such that it reads on the claimed limitation.
Regarding claim 5, Fujii further discloses 
a second substrate (20, see [0244]), wherein a second bonding layer (21, see [0244]) is formed on a surface of the second substrate, and the second bonding layer is bonded to and fixed on the first bonding layer with a surface of the second bonding layer facing a surface of the first bonding layer (see Fig. 10).
Regarding claim 6, Fujii further discloses wherein a material of the second bonding layer is a dielectric material containing element C (see Samples 9 and 10, Table 1), and C atomic concentration of a surface layer of the second bonding layer away from the second substrate is higher than or equal to 35% (45% for SiCxNy wherein x:y is 5:5, see [0125]).
Regarding claim 7, Fujii further discloses wherein the material of the second bonding layer is identical to the material of the first bonding layer (see Samples 9 and 10, Table 1).
Regarding claim 8, Fujii further discloses
a first bonding pad (CT1, see [0248]) penetrating the first bonding layer (11); and
a second bonding pad (CT2, see [0248]) penetrating the second bonding layer (21), wherein the first bonding pad and the second bonding pad are bonded to each other correspondingly (see Fig. 10).
Claim(s) 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2011/0128399; herein “Fujii”) in view of Tsutsue (US 2011/0147882; herein “Tsutsue”).
Regarding claim 9, Fujii discloses in Fig. 10 and related text a semiconductor structure, comprising: 
a first substrate (10a, see [0243]); and
a bonding stack layer (silicon carbonitride “bonding layers” 11 and 21, see [0245], with oxidized bonding region therebetween, see [0245]-[0246], is interpreted as “bonding stack layer”) located on a surface of the first substrate, wherein the bonding stack layer comprises bonding layers (11 and 21) bonded to one another, and a material of the bonding stack layer is a dielectric material containing silicon (Si), nitrogen (N), carbon (C), and oxygen (O) (silicon carbonitride “bonding layers” with oxidized bonding region therebetween, see [0245] and [0246]; thus the “bonding stack layer” comprises Si, N, C, and O) and C atomic concentration of surface layers in the bonding layers (e.g. a thickness at surface 11 and 21) adjacent to a bonding surface is higher than or equal to 35% (45% for SiCxNy wherein x:y is 5:5, see [0125]; note that the “bonding layers” are interpreted as the material of 11 and 21 which is not oxidized).
Fujii does not explicitly disclose 

In the same field of endeavor, Tsutsue teaches in Fig. 2 and related text a semiconductor device 
wherein a density of a first layer (107, see [0030]) changes gradually with increasing thickness of the first layer (see [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujii by having a density of the first layer changes gradually with increasing thickness of the first layer, as taught by Tsutsue, in order to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]). Note that the claimed limitation “wherein a density of the first bonding layer changes gradually with increasing thickness of the first bonding layer,” is taught by the combination of the first layer having the changing density and having electrical features therein, as shown by Tsutsue, and the layer having electrical features therein is a first bonding layer, as shown by Fujii.
Regarding claim 12, Fujii further discloses a second substrate (20, see [0244]) located on a side of the bonding stack layer (11 and 21 and oxidized region therebetween) away from the first substrate (10a).
Regarding claim 13, Fujii further discloses bonding pads (CT1/CT2, see [0248]) penetrating the bonding layers (11 and 21), wherein the bonding pads in two of the bonding layer are bonded to each other correspondingly (see Fig. 10).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1, 2, 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/378517 (herein “’517”) (reference application) in view of Fujii and Cheng. Specifically, ‘517 claims all of claimed limitations of the instant application except for the C atomic concentration and the P or F doping. The carbon concentration is taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]). The P or F doping is taught by Cheng in the same manner and for the same reasons as applied above. 
This is a provisional nonstatutory double patenting rejection.
Claim 9, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/378517 (herein “’517”) (reference application) in view of Fujii. Specifically, ‘517 claims all of claimed limitations of the instant application except for the presence of oxygen in the first bonding layer. The remaining claimed limitations are taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]).
This is a provisional nonstatutory double patenting rejection.
Claim 1, 2, 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/378518 (herein “’518”) (reference application) in view of Fujii and Cheng. Specifically, ‘518 claims all of claimed limitations of the instant application except for the C atomic concentration the P or F doping. The carbon concentration is taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to . 
This is a provisional nonstatutory double patenting rejection.
Claim 9, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/378518 (herein “’518”) (reference application) in view of Fujii. Specifically, ‘518 claims all of claimed limitations of the instant application except for the presence of oxygen in the first bonding layer (claim 9). The remaining claimed limitations are taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]).
This is a provisional nonstatutory double patenting rejection.
Claim 1, 2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Fujii, Tsutsue, and Cheng. 
Regarding claim 1, ‘631 claims all of claimed limitations of the instant application except for the C atomic concentration, the gradually changing density of the bonding layer, and the P or F doping.
Fujii and Tsutsue teach the C atomic concentration and the gradually changing density of the bonding layer as applied to the claims above in order to bonding strength (see Fujii [0272] at least), to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]), to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]). The carbon concentration is taught by Fujii as applied to the claims above in order to bonding strength (see Fujii [0272] at least) and/or to provide electrical contacts for 
The remaining limitations of claims 2, 4-8 are taught by Fujii in the same manner as applied to the dependent claims above. 
Claims 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,818,631 (herein “’631”) in view of Fujii and Tsutsue. 
Regarding claim 9, ‘631 claims all of claimed limitations of the instant application except for the C atomic concentration, the presence of oxygen in the first bonding layer, and the gradually changing density of the bonding layer.
Fujii and Tsutsue teach the remaining limitations in the same manner as applied to claims 1 and 9 applied to the claims above in order to bonding strength (see Fujii [0272] at least), to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]), to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]).
The remaining limitations of claims 12-13 are taught by Fujii in the same manner as applied to the dependent claims above. 
Claim 1, 2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380”) in view of Fujii, Tsutsue, and Cheng. 
Regarding claim 1, ‘380 claims all of claimed limitations of the instant application except for the C atomic concentration, the gradually changing density of the bonding layer, and the P or F doping.

The remaining limitations of claims 2, 4-8 are taught by Fujii in the same manner as applied to the dependent claims above. 
Claims 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,380 (herein “’380”) in view of Fujii and Tsutsue. 
Regarding claim 9, ‘380 claims all of claimed limitations of the instant application except for the C atomic concentration, the presence of oxygen in the first bonding layer, and the gradually changing density of the bonding layer.
Fujii and Tsutsue teach the remaining limitations in the same manner as applied to claims 1 and 9 applied to the claims above in order to bonding strength (see Fujii [0272] at least), to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]), to reduce separation of films at the interface therebetween and leakage between adjacent pairs of electrical features, thereby preventing or reducing the degradation of the reliability of the semiconductor device (see Tsutsue [0020]) and tune the etch selectivity for various electrical feature manufacture (see Tsutsue [0011]).
The remaining limitations of claims 12-13 are taught by Fujii in the same manner as applied to the dependent claims above. 

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered are moot in view of the new grounds of rejection present above. 
Applicant argues (page 7) that Fujii as modified by Tsutsue does not teach or suggest claim 9 because the atomic percent recited in Fujii is that of the non-oxidized region.
In response, the examiner disagrees. Specifically, it is noted the the “bonding stack layer” is required to comprise oxygen, however the “bonding layers” are not. Fujii has been interpreted such that the “bonding stack layer” includes the SiCN portions of 11 and 21 and the oxidized bonding region therebetween. The “bonding layers” are interpreted as the portions that have not been oxidized. It follows that the “surface layers in the bonding layers” are the composition of SiCN disclosed by Fujii, and that Fujii therefore teaches the claimed limitation.
Applicant’s remaining arguments have been fully considered are moot in view of the new grounds of rejection present above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/10/2021